Exhibit 10.4

 

AMENDMENT NUMBER THREE TO AMENDED
AND RESTATED CREDIT AGREEMENT, WAIVER AND EXTENSION

 

THIS AMENDMENT NUMBER THREE TO AMENDED AND RESTATED CREDIT AGREEMENT, WAIVER AND
EXTENSION (this “Amendment”), dated as of June 28, 2011, is entered into by and
among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each as a “Lender”, and, collectively, the “Lenders”), WELLS FARGO
CAPITAL FINANCE, INC., a California corporation, as agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and
HAWAIIAN AIRLINES, INC., a Delaware corporation (“Borrower”), and in light of
the following:

 

W I T N E S S E T H

 

WHEREAS, Parent, Borrower, Lenders, and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, Parent, Borrower, and Agent are parties to that certain Amended and
Restated Security Agreement, dated as of December 10, 2010 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, Borrower and Agent are parties to that certain Amended and Restated
Engine and Spare Parts Security Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Engine and Spare Parts Security Agreement”);

 

WHEREAS, Borrower has informed Agent and the Lenders that it intends to prepay
certain capital leases (the “Designated Prepayments”);

 

WHEREAS, Borrower has informed Agent and the Lenders that it intends to purchase
an additional Engine manufactured by Rolls-Royce Deutschland Ltd & Co KG with
manufacturer’s serial number 13452 and model number BR700-715-A1-30 (the
“Designated Engine”);

 

WHEREAS, (a) pursuant to Section 6.7 of the Credit Agreement, Borrower is
required to provide Agent with 15 days prior written notice of the Designated
Prepayments (the “Notice of Prepayment Requirement”) only to the extent that
such prepayments are not being made in connection with Refinancing Indebtedness
permitted by Section 6.1 of the Credit Agreement, (b) pursuant to Section 4.6 of
the Engine and Spare Parts Security Agreement, Borrower is required to provide
Agent with at least 30 days prior notice before subjecting to the Security
Interest (as such term is defined in the Engine and Spare Parts Security
Agreement) and Lien of the Engine and Spare Parts Security Agreement the
Designated Engine (the “Notice of Designated Engine Requirement”), and
(c) pursuant to Section 4.6 of the Engine and Spare Parts Security Agreement and
Section 6(n)(i) of the Security Agreement, Borrower is required to execute and
deliver to Agent the documents listed in such sections (the “Designated Engine
Deliverables”) in respect of the Designated Engine by the time periods listed
therein (the “Designated Engine Deliverables Deadline”);

 

WHEREAS, Borrower has requested that Agent and the undersigned Lenders (a) waive
the Notice of Prepayment Requirement, (b) waive the Notice of Designated Engine
Requirement, (c) consent to the extension of the Designated Engine Deliverables
Deadline to the date that is 30 days after the date when Borrower acquires the
Designated Engine, and (d) make certain other amendments to the Credit
Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Borrower’s requests.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Defined Terms.  All initially capitalized terms used herein
(including the preamble and recitals hereof) without definition shall have the
meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto), as amended hereby.

 

2.             Amendments to Credit Agreement.

 

(a)           Schedule 1.1 of the Credit Agreement is hereby amended and
modified by amending and restating, or adding (as applicable) the following
definitions in the appropriate alphabetical order:

 

““ACME” means Airline Contract Maintenance and Equipment, Inc., a Delaware
corporation.”

 

““EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
interest income, net fair value decrease (or increase) in jet fuel Hedging
Agreements that did not qualify as hedges as defined in the Financial Accounting
Standards Board’s Statement of Financial Accounting Standards No. 133, and, to
the extent not reported or classified as depreciation or amortization expense,
amortization of favorable maintenance contracts, accretion of unfavorable real
estate leases, accretion of unfavorable aircraft leases, amortization of
favorable aircraft leases, and accretion of unfavorable engine leases, plus,
without duplication, non-cash extraordinary losses, non-cash Stock option
expenses, interest expense, income taxes, depreciation and amortization, and
charges resulting from the early termination of leases for Borrower’s lease of
its fifteen (15) Boeing 717 Aircraft to the extent incurred during June of 2011
and in an aggregate amount not to exceed $70,000,000, in each case, for such
period, as determined in accordance with GAAP.”

 

““Permitted Fundamental Changes” means (i) so long as no Default or Event of
Default has occurred and is continuing or would result thereform, any merger or
consolidation between or among Loan Parties, provided that (y) Borrower must be
the surviving entity of any such merger or consolidation to which it is a party
and (z) no merger or consolidation may occur between or among Parent and any
other Loan Party, (ii) any merger or consolidation between or among Loan Parties
(other than Parent) and Subsidiaries of Parent that are not Loan Parties so long
as (y) a Loan Party is the surviving entity of any such merger or consolidation
and (z) no Event of Default has occurred and is continuing or would result from
such merger or consolidation, (iii) any merger or consolidation between or among
Subsidiaries of Parent that are not Loan Parties, provided, that (y) if any
involved Subsidiary is organized under the laws of the United States, any state
thereof, or the District of Columbia, the survivor of such merger or
consolidation must also be organized under the laws of the United States, any
state thereof, or the District of Columbia) and (z) if the Stock (or any portion
thereof) of any involved Subsidiary is subject to a Lien in favor of Agent, the
Stock of the surviving Subsidiary of the merger or consolidation must be subject
to a Lien in favor of Agent, (iv) the liquidation, winding up, or dissolution of
a Subsidiary of Parent that is not a Loan Party (other than any such Subsidiary
the Stock of which (or any portion thereof) is subject to a Lien in favor of
Agent, unless the assets of such liquidating, winding up, or dissolving
Subsidiary are transferred to (y) a Loan Party (other than Parent) or
(z) another Subsidiary of Parent the Stock of which is subject to a Lien in
favor of Agent (provided, that if the liquidating, winding up, or dissolving
Subsidiary is organized under the laws of the United States, any state thereof,
or the District of Columbia, the Subsidiary to which such assets are transferred
must also be organized under the laws of the United States, any state thereof,
or the District of Columbia)) so long as all of the assets of such liquidating,
winding up, or dissolving Subsidiary are transferred to a Subsidiary of Parent
that is not liquidating, winding up, or dissolving, or (v) so long as no Event
of Default has occurred and is continuing or would result therefrom, transfers
of assets between Borrower and ACME to the extent that Borrower has obtained
each consent or waiver under any agreement to which Borrower is a party (other
than the Loan Documents) that is required in order to permit such transfer or
assignment thereunder; provided, however, that in no event shall the transfer of
(I) any Aircraft, Engines, Spare Parts, or other assets as to which the
perfection

 

2

--------------------------------------------------------------------------------


 

of a security interest therein would require the filing or recording of
documents with the FAA and the International Registry, or (II) any Real
Property, Copyrights (as such term is defined in the Security Agreement),
Trademarks (as such term is defined in the Security Agreement), Patents (as such
term is defined in the Security Agreement), Commercial Tort Claims, or other
assets as to which the perfection of a Lien therein would require the filing or
recording of documents with public offices other than public offices where
Uniform Commercial Code financing statements are filed, unless, solely in the
case of this clause (II), such Loan Party makes any filings required or
reasonably requested by Agent under the Loan Documents to perfect Agent’s Lien
in such assets, in the case of each of clauses (I) and (II), constitute a
Permitted Fundamental Change.”

 

““Specified Contracts” means the maintenance and service contracts with respect
to Aircraft, Engines, and Spare Parts owned, leased, or operated by Borrower to
which Borrower is a party.”

 

““Third Amendment” means that certain Amendment Number Three to Amended and
Restated Credit Agreement, dated as June 28, 2011, by and among Parent,
Borrower, Agent and the Lenders.”

 

(b)           The definition of “Permitted Disposition” contained in Schedule
1.1 of the Credit Agreement is hereby amended by (i) deleting the word “and” at
the end of clause (u) of such section, (ii) replacing the period at the end of
clause (v) of such section with “, and”, and (iii) adding the language below
immediately after the end of clause (v) of such section:

 

“(w)        so long as no Event of Default has occurred and is continuing or
would result therefrom, transfers of assets between Borrower and ACME to the
extent that Borrower has obtained each consent or waiver under any agreement to
which Borrower is a party (other than the Loan Documents) that is required in
order to permit such transfer or assignment thereunder; provided, however, that
in no event shall the transfer of (I) any Aircraft, Engines, Spare Parts, or
other assets as to which the perfection of a security interest therein would
require the filing or recording of documents with the FAA and the International
Registry, or (II) any Real Property, Copyrights (as such term is defined in the
Security Agreement), Trademarks (as such term is defined in the Security
Agreement), Patents (as such term is defined in the Security Agreement),
Commercial Tort Claims, or other assets as to which the perfection of a Lien
therein would require the filing or recording of documents with public offices
other than public offices where Uniform Commercial Code financing statements are
filed, unless, solely in the case of this clause (II), such Loan Party makes any
filings required or reasonably requested by Agent under the Loan Documents to
perfect Agent’s Lien in such assets, in the case of each of clauses (I) and
(II), constitute a Permitted Disposition.”

 

(c)           The definition of “Permitted Indebtedness” contained in Schedule
1.1 of the Credit Agreement is hereby amended by (i) deleting the word “and” at
the end of clause (s) of such section, (ii) replacing the period at the end of
clause (t) of such section with “, and”, and (iii) adding the language below
immediately after the end of clause (t) of such section:

 

“(u)         Indebtedness consisting of limited recourse guarantees by ACME with
respect to Indebtedness of Borrower permitted pursuant to clause (c) of this
definition of Permitted Indebtedness, so long as the recourse of the
beneficiaries of such guarantees with respect thereto is limited to ACME’s
right, title, and interest in the Specified Contracts assigned by Borrower to
ACME, including the warranties and related rights associated with Aircraft and
Engines that are the subject of the Indebtedness of Borrower that is guaranteed
pursuant to the terms of such limited recourse guarantees.”

 

(d)           The definition of “Permitted Intercompany Advances” contained in
Schedule 1.1 of the Credit Agreement is hereby amended by amended and restating
such definition in its entirety as follows:

 

““Permitted Intercompany Advances” means unsecured loans or advances or capital
contributions (a) from Parent or Borrower to any Subsidiary of Parent or any
Subsidiary of Borrower that is a Loan Party, (b) from ACME to Borrower, (c) from
any of Borrower’s Subsidiaries to Borrower, (d) from any

 

3

--------------------------------------------------------------------------------


 

Subsidiary of Borrower that is not a Loan Party to any other Subsidiary of
Borrower, or (e) a Loan Party to a Subsidiary of Borrower that is not a Loan
Party so long as (i) the amount of such loans or advances or capital
contributions does not exceed $1,000,000 in any fiscal year, (ii) no Event of
Default has occurred and is continuing or would result therefrom, and, (iii) for
each of clauses (a), (b), (c), (d) or (e) above, any party that is owed money
from a Loan Party in such transaction has executed an Intercompany Subordination
Agreement.”

 

(e)           The definition of “Permitted Liens” contained in Schedule 1.1 of
the Credit Agreement is hereby amended by (i) deleting the word “and” in clause
(w) of such section, (ii) replacing the period at the end of clause (x) of such
section with the language “, and”, and (iii) adding the language below
immediately after the end of clause (x) of such section:

 

“(y)         Liens granted by ACME on ACME’s right, title, and interest in the
Specified Contracts assigned by Borrower to ACME, including the warranties and
related rights associated with Aircraft and Engines that are the subject of the
Indebtedness of Borrower that is guaranteed pursuant to the terms of such
Indebtedness permitted pursuant to clause (u) of the definition of Permitted
Indebtedness, to the extent that such Liens secure the Indebtedness of ACME
permitted pursuant to clause (u) of the definition of Permitted Indebtedness;”

 

(f)            Section 6.9 of the Credit Agreement is hereby amending by
amending and restating such section in its entirety as follows:

 

“6.9         Distributions.       Other than Permitted Distributions, make any
distribution or other payment on account of, or declare or pay any dividend (in
cash or other property, other than Stock) on (or to the direct or indirect
holders of Stock issued by Borrower or any other Subsidiary of Parent in their
capacity as such), or purchase, acquire, redeem, or retire, any Stock issued by
Borrower or any other Subsidiary of Parent, of any class, whether now or
hereafter outstanding. For the avoidance of doubt, this Section 6.9 does not
restrict Parent from making Permitted Redemptions or Permitted Conversions.”

 

(g)           Section 6.10 of the Credit Agreement is hereby amending by
amending and restating such section in its entirety as follows:

 

“6.10       Accounting Methods.          Modify or change its fiscal year (other
than as may be required to comply with GAAP and any other change so long as each
of the Loan Parties maintains the same fiscal year) or its method of accounting
(other than as may be required to conform to GAAP).”

 

(h)           Section 6.12 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (e) of such section,
(ii) replacing the period at the end of clause (f) of such section with “, and”,
and (iii) adding the language below immediately after the end of clause (f) of
such section:

 

“(g)         transactions among Borrower, ACME, or any of their respective
Subsidiaries that are Loan Parties which are expressly permitted by Sections
6.1, 6.2, 6.3, and 6.4.”

 

3.             Waiver and Extension.  Anything in the Credit Agreement, the
Security Agreement, and the Engine and Spare Parts Security Agreement to the
contrary notwithstanding, and subject to the satisfaction or waiver of the
conditions precedent set forth in Section 4 hereof, Agent and the undersigned
Lenders hereby (a) waive the Notice of Prepayment Requirement so long as, with
respect to the Designated Prepayments, Borrower has complied with each of the
requirements of Section 6.7 of the Credit Agreement (other than the requirement
that the written notice that Borrower provides to Agent be given 15 days prior
to any such Designated Prepayments described in clause (b) of the definition of
Permitted Prepayment, to the extent such prepayments are not being made in
connection with Refinancing Indebtedness permitted by Section 6.1 of the Credit
Agreement), (b) waive the Notice of Designated Engine Requirement, and
(c) consent to the extension of the Designated Engine Deliverables Deadline to
the date that is 30 days after the date when Borrower

 

4

--------------------------------------------------------------------------------


 

acquires the Designated Engine; provided, however, nothing herein, nor any
communications among Parent, Borrower, any Guarantor, Agent, or any Lender,
shall be deemed a waiver with respect to any Events of Default, or any future
failure of Parent, Borrower or any Guarantor to comply fully with any provision
of the Credit Agreement or any provision of any other Loan Document, and in no
event shall this waiver be deemed to be a waiver of enforcement of any of
Agent’s or Lenders’ rights or remedies under the Credit Agreement and the other
Loan Documents, at law (including under the Code), in equity, or otherwise
including, without limitation, the right to declare all Obligations immediately
due and payable pursuant to Section 9.1 of the Credit Agreement, with respect to
any Defaults or Events of Default now existing or hereafter arising.  Except as
expressly provided herein, Agent and each Lender hereby reserves and preserves
all of its rights and remedies against Parent, Borrower and any Guarantor under
the Credit Agreement and the other Loan Documents, at law (including under the
Code), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to Section 9.1 of
the Credit Agreement.  The failure of Borrower to deliver to Agent the
Designated Engine Deliverables within the applicable time frame set forth above
shall constitute an immediate Event of Default.

 

4.             Conditions Precedent to Amendment. The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of the
Amendment (the first date upon which all such conditions have been satisfied,
the “Amendment Effective Date”):

 

(a)           Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.

 

(b)           Agent shall have received the reaffirmation and consent of each
Guarantor attached hereto as Exhibit A, duly executed and delivered by an
authorized officer of each Guarantor.

 

(c)           Agent shall have received a certificate from the Secretary of ACME
(i) attesting to the resolutions of ACME’s Board of Directors authorizing its
execution, delivery and performance of the Loan Documents to which ACME is a
party, (ii) authorizing specific officers of ACME to execute the same,
(iii) attesting to the incumbency and signatures of such specific officers of
ACME, (iv) certifying as to the Governing Documents, as amended, modified, or
supplemented to the date of this Amendment of ACME, and attaching certified
copies of such Governing Documents, (v) certifying as to a certificate of status
with respect to ACME, dated within 10 days of the date of this Amendment, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of ACME, which certificate shall indicate that ACME is in good
standing in such jurisdiction, and (vi) certifying as to certificates of status
with respect to ACME, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of ACME) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that ACME is in good standing in such jurisdictions.

 

(d)           Agent shall have received an opinion of counsel from Borrower’s
counsel, including from counsel qualified to practice law in the state in which
ACME is organized, in form and substance satisfactory to Agent;

 

(e)           Agent shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect the Agent’s Liens in and to
the assets of ACME;

 

(f)            Agent shall have received a Pledged Interests Addendum (as
defined in the Security Agreement) with respect to all of the shares of Stock
issued by ACME, in form and substance satisfactory to Agent, duly executed and
delivered by Parent and in full force and effect, together with all certificates
representing all of the shares of Stock pledged thereunder, as well as Stock
powers with respect thereto endorsed in blank;

 

5

--------------------------------------------------------------------------------


 

(g)           Agent shall have received a Joinder (as defined in the Security
Agreement), in form and substance satisfactory to Agent and in full force and
effect, duly executed and delivered by ACME, together with supplements to the
schedules to the Security Agreement in form and substance satisfactory to Agent;

 

(h)           Agent shall have received an amended and restated general
continuing guaranty, in form and substance satisfactory to Agent and in full
force and effect, duly executed and delivered by Parent and ACME;

 

(i)            Agent shall have received a joinder to the Intercompany
Subordination Agreement, in form and substance satisfactory to Agent and in full
force and effect, duly executed and delivered by ACME;

 

(j)            Agent shall have received a certificate from an officer of
Borrower certifying that the Designated Prepayments are permitted under
Section 6.7 of the Credit Agreement (other than the condition that Borrower
provide Agent with 15 days prior written notice of any such Designated
Prepayments described in clause (b) of the definition of Permitted Prepayment,
only to the extent that any such prepayments are not being made in connection
with Refinancing Indebtedness permitted by Section 6.1 of the Credit Agreement).

 

(k)           The representations and warranties herein and in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

(l)            No Default or Event of Default shall have occurred and be
continuing.

 

(m)          Borrower shall pay concurrently herewith all fees, costs, expenses
and taxes then payable pursuant to Section 17.10 of the Credit Agreement, so
long as Agent has provided written notice to Borrower of the amount thereof on
or before the date of this Amendment.

 

5.             Representations and Warranties. Each of Parent and Borrower
hereby represents and warrants to Agent and the Lenders as follows:

 

(a)           It (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, (iii) is duly qualified to do
business as a foreign corporation in good standing in each state in which it has
intrastate Routes or has its principal office or a major overhaul facility
except, in each case, where failure to be so qualified would not have a material
adverse effect on the Borrower or its business, and (iv) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and to
carry out the transactions contemplated hereby.

 

(b)           The execution, delivery, and performance by it of this Amendment
(i) has been duly authorized by all necessary action on the part of such Person,
and (ii) does not and will not (A) violate any material provision of federal,
state, or local law or regulation applicable to such Person or its Subsidiaries,
the Governing Documents of such Person or its Subsidiaries, or any material
order, judgment, or decree of any court or other Governmental Authority binding
on such Person, (B) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
such Person or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (C) require any registration with,
consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than notices and filings as may be required under
the Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such

 

6

--------------------------------------------------------------------------------


 

Person, other than Permitted Liens, or (E) require any approval of such Person’s
interestholders or any approval or consent of any Person under any Material
Contract of such Person, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

 

(c)           This Amendment has been duly executed and delivered by such
Person.  This Amendment and each Loan Document to which such Person is a party
is the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(d)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Parent, Borrower, or any Guarantor.

 

(e)           No Default or Event of Default has occurred and is continuing, and
no condition exists which constitutes a Default or an Event of Default.

 

(f)            The representations and warranties of such Person in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

(g)           This Amendment has been entered into without force or duress, of
the free will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.

 

(h)           It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder.

 

6.             Covenant. Borrower hereby covenants and agrees that, on or prior
to the date that is 30 days after the date of this Amendment, the Loan Parties
shall deliver to Agent certificates of insurance, together with the endorsements
thereto, as are required by Section 5.6 of the Credit Agreement, the form and
substance of which shall be satisfactory to Agent.  The failure to comply with
the covenant set forth in this Section 6 within the applicable time frame set
forth below shall constitute an immediate Event of Default.

 

7.             Payment of Costs and Fees.  Borrower agrees to pay all Lender
Group Expenses in connection with the preparation, negotiation, execution and
delivery of this Amendment and any documents and instruments relating hereto.

 

8.             Release.

 

(a)           Each of Parent, Borrower and each other Guarantor hereby
acknowledge and agrees that as of June 28, 2011, the aggregate outstanding
principal amount of the Advances under the Credit Agreement was $97,315.00 and
that such principal amount is payable pursuant to the Credit Agreement as
modified hereby without defense, offset, withholding, counterclaim, or deduction
of any kind. Parent and each other Guarantor hereby acknowledges, confirms and
reaffirms (i) that all of such principal amount constitutes Guarantied
Obligations (as defined in the Guaranty), and (ii) all obligations owing by it
to the Lender Group under any Loan Document to which it is a party, in each
case, are unconditionally owing by it to the Agent, without offset, defense,
withholding, counterclaim, or deduction of any kind, nature, or description
whatsoever.

 

7

--------------------------------------------------------------------------------


 

(b)           Effective on the date hereof, each of Borrower and each Guarantor,
for itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby waives, releases, remises and forever discharges
Agent and each Lender, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any member of the Lenders would be liable if
such persons or entities were found to be liable to Borrower or such Guarantor
(each a “Releasee” and collectively, the “Releasees”), from any and all past,
present and future claims, suits, liens, lawsuits, adverse consequences, amounts
paid in settlement, debts, deficiencies, diminution in value, disbursements,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, whether based in equity, law, contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (each a “Claim” and collectively, the “Claims”), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, matured or unmatured, foreseen or unforseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which Borrower or such
Guarantor ever had from the beginning of the world to the date hereof, now has,
or might hereafter have against any such Releasee which Claims relate, directly
or indirectly, to any act or omission by any Releasee that occurred on or prior
to the date of this Amendment and relate, directly or indirectly, to the Credit
Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment or the Loan Documents.  As to
each and every Claim released hereunder, each of Borrower and each Guarantor
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each of Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

 

Each of Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts.  Each of Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

(c)           Each of Borrower and each Guarantor, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee above that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release. 
Each of Borrower and each Guarantor further agrees that it shall not dispute the
validity or enforceability of the

 

8

--------------------------------------------------------------------------------


 

Credit Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents.  If Borrower, any Guarantor or any of their respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

9.             Choice of Law and Venue; Jury Trial Waiver.

 

(a)           THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9(b).

 

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)           EACH OF PARENT AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS  LOCATED
IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

9

--------------------------------------------------------------------------------

 

 


 

10.           Counterpart Execution.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.

 

11.           Effect on Loan Documents.

 

(a)           The Credit Agreement, as amended hereby, and each of the other
Loan Documents, as amended as of the date hereof, shall be and remain in full
force and effect in accordance with their respective terms and hereby are
ratified and confirmed in all respects.  The execution, delivery, and
performance of this Amendment shall not operate, except as expressly set forth
herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. Except for the amendments to the Credit Agreement expressly
set forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  The amendments, consents, waivers and
modifications set forth herein are limited to the specified hereof, shall not
apply with respect to any facts or occurrences other than those on which the
same are based, shall neither excuse future non-compliance with the Loan
Documents nor operate as a waiver of any Default or Event of Default, shall not
operate as a consent to any further or other matter under the Loan Documents and
shall not be construed as an indication that any future waiver of covenants or
any other provision of the Credit Agreement will be agreed to, it being
understood that the granting or denying of any waiver which may hereafter be
requested by Borrower remains in the sole and absolute discretion of the Agent
and the Lenders.

 

(b)           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c)           This Amendment is a Loan Document.

 

(d)           Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.  The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Amendment refer to this Amendment as a
whole and not to any particular provision of this Amendment.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified.  Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

 

12.           Entire Agreement.  This Amendment, and the terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
matters amended hereby and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the matters amended hereby, whether
express or implied, oral or written.

 

10

--------------------------------------------------------------------------------


 

13.           Reaffirmation of Obligations.  Each of Parent and Borrower hereby
reaffirms its obligations under each Loan Document to which it is a party.  Each
of Parent and Borrower hereby further ratifies, reaffirms, acknowledges, agrees,
and confirms the validity and enforceability of all of the Liens and security
interests granted, pursuant to and in connection with the Security Agreement or
any other Loan Document, to Agent, as collateral security for the Obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such Obligations, continue to be and remain
collateral for such Obligations from and after the date hereof.

 

14.           Ratification.  Each of Parent and Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as amended
hereby.

 

15.           Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

[signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

HAWAIIAN HOLDINGS, INC.,
a Delaware corporation, as Parent

 

 

 

 

 

By:

/s/ Peter Ingram

 

Name:

Peter Ingram

 

Title:

Executive Vice President

 

 

 

HAWAIIAN AIRLINES, INC.,
a Delaware corporation, as Borrower

 

 

 

 

 

By:

/s/ Peter Ingram

 

Name:

Peter Ingram

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED CREDIT AGREEMENT, WAIVER AND EXTENSION]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Amelie Yehros

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED CREDIT AGREEMENT, WAIVER AND EXTENSION]

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII, as a Lender

 

 

 

 

 

By:

/s/ Edward Chin

 

Name:

Edward Chin

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED CREDIT AGREEMENT, WAIVER AND EXTENSION]

 

--------------------------------------------------------------------------------


 

 

BURDALE CAPITAL FINANCE, INC., as a Lender

 

 

 

 

 

By:

/s/ Antimo Barbieri

 

Name:

Antimo Barbieri

 

Title:

Director

 

 

 

 

 

 

 

 

/s/ Steven Sanicola

 

 

Steven Sanicola

 

 

Director

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED CREDIT AGREEMENT, WAIVER AND EXTENSION]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Amended and Restated Credit
Agreement, dated as of December 10, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Borrower”).  Reference is made to that
certain Amendment Number Three to Amended and Restated Credit Agreement, dated
as of June 28, 2011 (the “Amendment”), by and among Parent, Borrower, Agent and
the Lenders signatory thereto.  The undersigned Guarantor hereby (a) represents
and warrants to the Agents and the Lenders that the execution, delivery, and
performance of this Reaffirmation and Consent (i) are within its powers,
(ii) have been duly authorized by all necessary action, (iii) do not and will
not (A) violate any material provision of federal, state or local law or
regulation applicable to it, the Governing Documents of it, or any material
order, judgment or decree of any court or other Governmental Authority binding
on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Guarantor except to the extent such conflict, breach
or default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (C) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than notices and filings as may be required under the
Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (E) require any
approval of its interestholders or any approval or consent of any Person under
any Material Contract of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change; (b) consents to the amendment of the Credit Agreement
as set forth in the Amendment and any waivers granted therein, and agrees to the
terms of the release set forth in Section 8 thereof; (c) acknowledges, ratifies,
and reaffirms its obligations owing to the Agent and the Lenders under any Loan
Document to which it is a party; (d) agrees that each of the Loan Documents to
which it is a party is and shall remain in full force and effect, as amended by
the Amendment; and (e) reaffirms, acknowledges, agrees and confirms that is has
granted to Agent a perfected security interest in the Collateral in order to
secure all of its present and future Guarantied Obligations (as defined in the
Guaranty) and acknowledges and agrees that such security interest, and all
Collateral heretofore pledged as security for the Obligations, continue to be
and remain in full force and effect on and after the date hereof. Without
limiting the generality of the foregoing, each of the undersigned hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and the other Loan Documents to which it is a party
effective as of the date hereof.  All Obligations owing by each of the
undersigned are unconditionally owing by such Person to Agent and the Lenders,
without offset, defense, withholding, counterclaim or deduction of any kind,
nature or description whatsoever.   Although each of the undersigned has been
informed of the matters set forth herein and has acknowledged and agreed to
same, they each understand that neither Agent nor any Lender has any obligations
to inform it of such matters in the future or to seek its acknowledgment or
agreement to future amendments, and nothing herein shall create such a duty. 
Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Reaffirmation
and Consent.  Any party delivering an executed counterpart of this Reaffirmation
and Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Reaffirmation and Consent
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent. 
The validity of this Reaffirmation and Consent, its construction, interpretation
and enforcement, and the rights of the parties hereunder, shall be determined
under, governed by, and construed in accordance with the laws of the State of
New York.  This Reaffirmation and Consent is a Loan Document.

 

[signature page follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

 

HAWAIIAN HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AIRLINE CONTRACT MAINTENANCE AND EQUIPMENT, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER

THREE TO AMENDED AND RESTATED CREDIT AGREEMENT, WAIVER AND EXTENSION]

 

--------------------------------------------------------------------------------

 